Exhibit 10.1
 
 
 
AMENDMENT NO. 12
TO RECEIVABLES PURCHASE AGREEMENT
AND OMNIBUS AMENDMENT
 
This amendment no. 12 to Receivables Purchase Agreement AND OMNIBUS AMENDMENT is
entered into as of March 30, 2010, by and among Meredith Funding Corporation, a
Delaware corporation (“Seller”), Meredith Corporation, an Iowa corporation
(“Meredith”), as initial Servicer (the Servicer, together with Seller, the
“Seller Parties” and each, a “Seller Party”), JPMorgan Chase Bank, N.A.,
successor by merger to Bank One, NA, in its individual capacity as the sole
“Financial Institution”, Falcon Asset Securitization Company LLC, formerly known
as Falcon Asset Securitization Corporation (the “Conduit”, and together with the
sole Financial Institution, the “Purchasers”), and JPMorgan Chase Bank, N.A.,
successor by merger to Bank One, NA, as agent (together with its successors and
assigns hereunder, the “Agent”), with respect to that certain Receivables
Purchase Agreement among the parties hereto dated as of April 9, 2002, as
heretofore amended (the “Receivables Purchase Agreement”) and that certain
Receivables Sale Agreement, among Meredith and the Seller dated as of April 9,
2002, as heretofore amended (the “Receivables Sale Agreement”).
W I T N E S S E T H :
WHEREAS, the Seller Parties, the Purchasers and the Agent are parties to the
Receivables Purchase Agreement and the Receivables Sale Agreement, as
applicable; and
WHEREAS, the parties desire to amend the Receivables Purchase Agreement and the
Receivables Sale Agreement as hereinafter set forth;
NOW, THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto hereby agree as follows:
1.    Defined Terms. Capitalized terms used herein and not otherwise defined
shall have their meanings as attributed to such terms in the Receivables
Purchase Agreement and the Receivables Sale Agreement.
2.    Amendments.
2.1.    The first sentence of Section 5.1(i) of the Receivables Purchase
Agreement is hereby amended and restated in its entirety to read as follows:
“(i)    Good Title. Immediately prior to each purchase hereunder, Seller shall
be the legal and beneficial owner of the Receivables and Related Security with
respect thereto, free and clear of any Adverse Claim, except as created by the
Transaction Documents and except the Permitted Liens.”
2.2.    The first sentence of Section 5.1(j) of the Receivables Purchase
Agreement is hereby amended and restated in its entirety to read as follows:
“(j)    Perfection. This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to, and shall, upon each purchase
hereunder, transfer to the Agent for the benefit of the relevant Purchaser or
Purchasers (and the Agent for the benefit of such Purchaser or Purchasers shall
acquire from Seller) a valid and perfected first priority undivided percentage
ownership or security interest in each Receivable existing or hereafter arising
and in the Related Security (to the extent covered by Article 9 of the UCC)  and
Collections with respect thereto, free and clear of any Adverse Claim, except as
created by the Transaction Documents and except the Permitted Liens.”
2.3.    Section 7.1(h) of the Receivables Purchase Agreement is hereby amended
and restated in its entirety as follows:
“(h)    Ownership. Seller will (or will require each Originator to) take all
necessary action to (i) vest legal and equitable title to the Receivables, the
Related Security and the Collections purchased under the Receivables Sale
Agreement irrevocably in Seller, free and clear of any Adverse Claims other than
Adverse Claims in favor of the Agent and the Purchasers and other than Permitted
Liens (including, without limitation, the filing of all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect Seller's interest in
such Receivables, Related Security (to the extent covered by Article 9 of the
UCC) and Collections and such other action to perfect, protect or more fully
evidence the interest of Seller therein as the Agent may reasonably request),
and (ii) establish and maintain, in favor of the Agent, for the benefit of the
Purchasers, a valid and perfected first priority undivided percentage ownership
interest (and/or a valid and perfected first priority security interest) in all
Receivables, Related Security (to the extent covered by Article 9 of the UCC)
and Collections to the full extent contemplated herein, free and clear of any
Adverse Claims other than Adverse Claims in favor of the Agent for the benefit
of the Purchasers and other than Permitted Liens (including, without limitation,
the filing of all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect the Agent's (for the benefit of the Purchasers) interest in such
Receivables, Related Security (to the extent covered by Article 9 of the UCC)
and Collections and such other action to perfect, protect or more fully evidence
the interest of the Agent for the benefit of the Purchasers as the Agent may
reasonably request).”
2.4.    Section 7.1(i)(F) of the Receivables Purchase Agreement is hereby
amended and restated in its entirety to read as follows:
“(F)    at all times have a Board of Directors consisting of three members, at
least one member of which is an Independent Director. In the event the Seller
intends to appoint a new Independent Director, the Seller shall provide written
notice to the Agent not less than ten (10) days prior to the effective date of
such appointment and shall certify that the designated Person satisfies the
criteria set forth in the definition herein of “Independent Director.” Any such
appointment of a new Independent Director by the Seller shall require written
acknowledgement by the Agent that such Person conforms, to the reasonable
satisfaction of the Agent, with the criteria set forth in the definition herein
of “Independent Director” and is otherwise satisfactory to the Agent in its
reasonable discretion;”
2.5.    Section 7.2(d) of the Receivables Purchase Agreement is hereby amended
and restated in its entirety as follows:
“(d)    Sales, Liens. Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable,
Related Security or Collections, or upon or with respect to any Contract under
which any Receivable arises, or any Lock-Box or Collection Account, or assign
any right to receive income with respect thereto (other than, in each case, the
creation of the interests therein in favor of the Agent and the Purchasers
provided for herein and other than Permitted Liens), and Seller will defend the
right, title and interest of the Agent and the Purchasers in, to and under any
of the foregoing property, against all claims of third parties claiming through
or under Seller or Originator.  Seller will not create or suffer to exist any
mortgage, pledge, security interest, encumbrance, lien, charge or other similar
arrangement on any of its inventory, other than Permitted Liens.”
2.6.    The following paragraph is hereby added to the end of Section 8.2(b) of
the Receivables Purchase Agreement:
“In the event that the long-term debt rating of any Collection Bank other than
JPMorgan Chase Bank, N.A. is downgraded by Standard & Poor's to BBB+ or lower or
by Moody's to Baa1 or lower, the Agent may in its sole discretion require that a
new Collection Account or Lock-Box, as applicable, be opened with a Collection
Bank with ratings in excess thereof (such new Collection Bank to be reasonably
acceptable to both the Seller and the Agent); provided that Seller will not be
required to open a new Collection Account or Lock-Box if Seller elects to direct
Collections from Obligors that were previously remitting Collections to the
downgraded Collection Bank (the “Subject Collections”) to another existing
Collection Account or Lock-Box subject to a Collection Account Agreement. Unless
the Seller elects to redirect Collections as described in the proviso of the
first sentence of this paragraph, such new Collection Account or Lock-Box, as
applicable, and the related Collection Account Agreement shall be open and in
effect within 60 days after the Agent notifying the Seller that it will require
such new Collection Account or Lock-Box, as applicable, to be opened. Unless the
Seller elects to redirect Collections as described in the proviso of the first
sentence of this paragraph, during the period between such notice and the new
Collection Account or Lock-Box becoming effective, the Agent may direct the
Servicer to cause all Subject Collections to be remitted to another Collection
Account within two (2) Business Days after receipt. As soon as such new
Collection Account or Lock-Box is opened and the related Collection Account
Agreement is executed and in effect, the Servicer will direct all Subject
Collections to such new Collection Account or Lock-Box, as applicable, as
otherwise provided in this Agreement.”
2.7.    Section 9.1(f) of the Receivables Purchase Agreement is hereby amended
and restated in its entirety to read as follows:
“(f)    (i) As at the end of the month of November, December or January of any
calendar year, the average of the Delinquency Ratios as at the end of such month
and the two preceding months shall exceed 25%, (ii) as at the end of any other
calendar month, the average of the Delinquency Ratios as at the end of such
month and the two preceding months shall exceed 23.5%, (iii) as at the end of
any calendar month, the average of the Default Ratios as at the end of such
month and the two preceding months shall exceed 11%, (iv) as at the end of any
calendar month, the average of the Dilution Ratios as at the end of such month
and the two preceding months shall exceed 3.00%, or (v) as at the end of any
calendar month, the average of the Day Sales Outstanding as at the end of such
month and the two preceding months shall exceed 80.0.”
2.8.    Section 9.1(j) of the Receivables Purchase Agreement is hereby amended
and restated in its entirety to read as follows:
“(j)    This Agreement shall terminate in whole or in part (except in accordance
with its terms), or shall cease to be effective or to be the legally valid,
binding and enforceable obligation of Seller, or the Agent for the benefit of
the Purchasers shall cease to have a valid and perfected first priority security
interest in the Receivables, the Related Security and the Collections with
respect thereto and the Collection Accounts other than a Collection Account at
Bank of America, N.A. which is described on Exhibit IV on the date hereof and
other than Permitted Liens.”
 
2.9.    Section 10.2 of the Receivables Purchase Agreement is hereby amended and
restated in its entirety to read as follows:
“Section 10.2. Increased Cost and Reduced Return.
(a) If any Regulatory Change (i) subjects any Purchaser or any Funding Source to
any charge or withholding on or with respect to any Funding Agreement or this
Agreement or a Purchaser's or Funding Source's obligations under a Funding
Agreement or this Agreement, or on or with respect to the Receivables, or
changes the basis of taxation of payments to any Purchaser or any Funding Source
of any amounts payable under any Funding Agreement or this Agreement (except for
changes in the rate of tax on the overall net income of a Purchaser or Funding
Source or taxes excluded by Section 10.1) or (ii) imposes, modifies or deems
applicable any reserve, assessment, fee, tax, insurance charge, special deposit
or similar requirement against assets of, deposits with or for the account of,
or liabilities of a Funding Source or a Purchaser, or credit extended by a
Funding Source or a Purchaser pursuant to a Funding Agreement or this Agreement
or (iii) imposes any other condition the result of which is to increase the cost
to a Funding Source or a Purchaser of performing its obligations under a Funding
Agreement or this Agreement, or to reduce the rate of return on a Funding
Source's or Purchaser's capital as a consequence of its obligations under a
Funding Agreement or this Agreement, or to reduce the amount of any sum received
or receivable by a Funding Source or a Purchaser under a Funding Agreement or
this Agreement, or to require any payment calculated by reference to the amount
of interests or loans held or interest received by it, then, upon the later of
(i) 15 Business Days after demand by the Agent and (ii) the next Settlement
Date, Seller shall pay to the Agent, for the benefit of the relevant Funding
Source or Purchaser, such amounts charged to such Funding Source or Purchaser or
such amounts to otherwise compensate such Funding Source or such Purchaser for
such increased cost or such reduction. The term “Regulatory Change” shall mean
(i) the adoption after the date hereof of any applicable law, rule or regulation
(including any applicable law, rule or regulation regarding capital adequacy) or
any change therein after the date hereof, (ii) any change after the date hereof
in the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance with any request or directive (whether or
not having the force of law) of any such authority, central bank or comparable
agency, or (iii) the compliance, whether commenced prior to or after the date
hereof, by any Funding Source or Purchaser with the final rule titled Risk-Based
Capital Guidelines; Capital Adequacy Guidelines; Capital Maintenance: Regulatory
Capital; Impact of Modifications to Generally Accepted Accounting Principles;
Consolidation of Asset-Backed Commercial Paper Programs; and Other Related
Issues, adopted by the United States bank regulatory agencies on December 15,
2009, or any rules or regulations promulgated in connection therewith by any
such agency.
(b)    A certificate of the applicable Purchaser or Funding Source setting forth
the amount or amounts necessary to compensate such Purchaser or Funding Source
pursuant to paragraph (a) of this Section 10.2 shall be delivered to the Seller
and shall be conclusive absent manifest error.
(c)    If any Purchaser or any Funding Source has or anticipates having any
claim for compensation from the Seller pursuant to clause (iii) of the
definition of Regulatory Change appearing in paragraph (a) of this Section 10.2,
and such Purchaser or Funding Source believes that having the facility publicly
rated by one credit rating agency would reduce the amount of such compensation
by an amount deemed by such Purchaser or Funding Source to be material, such
Purchaser or Funding Source shall provide written notice to the Seller and the
Servicer (a “Ratings Request”) that such Purchaser or Funding Source intends to
request a public rating of the facility from one credit rating agency selected
by such Purchaser or Funding Source and reasonably acceptable to the Seller, of
at least A-/A3 or the equivalent (the “Required Rating”). The applicable
Purchaser or Funding Source shall provide the Seller written notice of its
intent to send a Ratings Request at least 30 days prior to delivery thereof. The
Seller and the Servicer agree that they shall cooperate with such Purchaser's or
Funding Source's efforts to obtain the Required Rating, and shall provide the
applicable credit rating agency (either directly or through distribution to the
Agent, Purchaser or Funding Source), any information requested by such credit
rating agency for purposes of providing and monitoring the Required Rating. The
Purchaser or Funding Source shall pay the initial fees payable to the credit
rating agency for providing the rating and the Seller shall pay all ongoing fees
payable to the credit rating agency for their continued monitoring of the
rating. Nothing in this Section 10.2(c) shall preclude any Purchaser or Funding
Source from demanding compensation from the Seller pursuant to Section 10.2(a)
hereof at any time and without regard to whether the Required Rating shall have
been obtained, or shall require any Purchaser or Funding Source to obtain any
rating on the facility prior to demanding any such compensation from the
Seller.”
2.10.    Section 10.4 of the Receivables Purchase Agreement is hereby amended
and restated in its entirety to read as follows:
    “Section 10.4. Accounting Based Consolidation Event. Upon the later of (i)
15 Business Days after demand by the Agent and (ii) the next Settlement Date,
Seller shall pay to the Agent, for the benefit of the relevant Funding Source,
such amounts as such Funding Source reasonably determines will compensate or
reimburse such Funding Source for any (i) fee, expense or increased cost charged
to, incurred or otherwise suffered by such Funding Source, (ii) reduction in the
rate of return on such Funding Source's capital or reduction in the amount of
any sum received or receivable by such Funding Source or (iii) internal capital
charge or other imputed cost determined by such Funding Source to be allocable
to Seller or the transactions contemplated in this Agreement, in each case
resulting from or in connection with the consolidation, for financial and/or
regulatory accounting purposes, of all or any portion of the assets and
liabilities of the Conduit that are subject to this Agreement or any other
Transaction Document with all or any portion of the assets and liabilities of a
Funding Source. Amounts under this Section 10.4 may be demanded at any time
without regard to the timing of issuance of any financial statement by the
Conduit or by any Funding Source. A certificate of the Funding Source setting
forth the amount or amounts necessary to compensate such Funding Source pursuant
to this Section 10.4 shall be delivered to the Seller and shall be conclusive
absent manifest error.”
2.11.    The definition of “Accounting Based Consolidation Event” in Exhibit I
to the Receivables Purchase Agreement is hereby deleted in its entirety.
2.12.    The definitions in Exhibit I to the Receivables Purchase Agreement of
the terms set forth below are hereby amended and restated in their entirety to
read as follows:
“Aggregate Reserves” means, on any date of determination, the sum of the
Commingling Reserve, the Loss Reserve, the Yield and Servicing Reserve, the
Dilution Reserve and the Lien Reserve.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (i) the Prime Rate in effect for such day, (ii) the sum of (A) the Federal
Funds Effective Rate in effect on such day plus (B) 0.50%, and, if available,
(iii) the sum of (A) the Base LIBO Rate for a Tranche Period of one month at
approximately 11:00 a.m. London time on such day plus (B) 1.00%. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Base LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Base LIBO Rate, respectively.
 
“Amortization Date” means the earliest to occur of (i) the day on which any of
the conditions precedent set forth in Section 6.2 are not satisfied, (ii) the
Business Day immediately prior to the occurrence of an Amortization Event set
forth in Section 9.1(d)(ii), (iii) the Business Day specified in a written
notice from the Agent following the occurrence of any other Amortization Event,
(iv) the Business Day specified in a written notice from the Agent following the
failure to obtain the Required Rating within 60 days following delivery of a
Ratings Request to the Seller and the Servicer, and (v) the date which is ten
(10) Business Days after the Agent's receipt of written notice from Seller that
it wishes to terminate the facility evidenced by this Agreement.
“Credit Agreement” means that certain Credit Agreement dated as of April 5, 2002
among Meredith, as borrower, the lenders listed therein, Bank of America, N.A.
(as successor by merger to Fleet National Bank), as Administrative Agent and
Issuing Lender, JPMorgan Chase Bank, N.A. (as successor by merger to Bank One,
N.A.) and Wells Fargo Bank, National Association, each as Co-Syndication Agent,
and SunTrust Bank, Central Florida, National Association, as Documentation
Agent, as in effect on March 31, 2009 and as thereafter amended, restated,
otherwise modified or replaced from time to time with the consent of JPMorgan
Chase as the Agent hereunder (it being understood that any amendment, waiver,
restatement or replacement entered into after March 31, 2009 to which JPMorgan
Chase in such capacity is not a consenting party shall be disregarded for
purposes of this Agreement).
“Default Fee” means with respect to any amount due and payable by Seller in
respect of any Aggregate Unpaids, an amount equal to interest on any such unpaid
Aggregate Unpaids at a rate per annum equal to the sum of the Alternate Base
Rate plus 4.20%.
“Dilution Percentage” means as of the last day of any calendar month, a
percentage equal to the greater of (i) 5.00% and (ii) the following calculation:
[(2.25 x ED) + ((DS-ED) x DS/ED)] x DHR
where:
ED    =    the Expected Dilution Ratio at such time.
DS    =    the Dilution Spike Ratio at such time
DHR    =    the Dilution Horizon Ratio at such time
“LIBO Rate” means, for any Tranche Period, a rate per annum equal to the sum of
the Base LIBO Rate plus 3.20%.
“Liquidity Termination Date” means March 29, 2011.
“Loss Percentage” means, as of the last day of any calendar month, the greater
of (i) 20.00% and (ii)(A) 2.25 times (B) the Loss Ratio as of such date, times
(C) the Loss Horizon Ratio as of such date.
“Reserve Default Ratio” means, as of the end of any calendar month, a percentage
equal to (i) the Default Proxy as of such date divided by (ii) sales during the
calendar month ending four (4) calendar months prior to such calendar month.
2.13.    Clause (xiv) of the definition of Eligible Receivable in Exhibit I of
the Receivables Purchase Agreement is hereby amended and restated in its
entirety as follows:
“(xiv)    which is not subject to any right of rescission, set-off,
counterclaim, any other defense (other than potential discharge in bankruptcy,
but including defenses arising out of violations of usury laws) (it being
understood that only a portion of a Receivable equal to the amount of such
set-off, counterclaim or defense shall be deemed not to be an Eligible
Receivable) of the applicable Obligor against the applicable Originator or any
other Adverse Claim other than Permitted Liens, and the Obligor thereon holds no
right as against the applicable Originator to cause such Originator to
repurchase the goods or merchandise the sale of which shall have given rise to
such Receivable (except with respect to sale discounts effected pursuant to the
Contract, or defective goods returned in accordance with the terms of the
Contract),”
2.14.    Clause (xvi) of the definition of Eligible Receivable in Exhibit I of
the Receivables Purchase Agreement is hereby amended and restated in its
entirety as follows:
“(xvi)    all right, title and interest to and in which has been validly
transferred by the applicable Originator directly to Seller under and in
accordance with the Receivables Sale Agreement, and Seller has good and
marketable title thereto free and clear of any Adverse Claim other than
Permitted Liens.”
2.15.    The following new definitions are hereby added in appropriate
alphabetical order to Exhibit I of the Receivables Purchase Agreement:
““Permitted Liens” means (a) that certain lien to the Iowa Department of
Economic Development, as reflected in the UCC financing statement attached
hereto as Exhibit XI, and (b) that certain federal tax lien, as reflected in the
Notice of Federal Tax Lien attached hereto as Exhibit XII, so long as the
aggregate amounts secured by such liens do not exceed the Lien Reserve Amount.”
““Lien Reserve” means $2,000,000, minus (i) at such time as the lien to the Iowa
Department of Economic Development, as reflected in the UCC financing statement
attached hereto as Exhibit XI is terminated to the reasonable satisfaction of
the Agent, $335,000.00, minus (ii) at such time as the federal tax lien, as
reflected in the Notice of Federal Tax Lien attached hereto as Exhibit XII is
terminated to the reasonable satisfaction of the Agent, $1,300,000. Upon
termination of both such liens and approval by the Agent, such approval not to
be unreasonably withheld, the Lien Reserve shall be reduced to zero.”
2.16.    New Exhibits XI and XII are added to the Receivables Purchase Agreement
in the form of Exhibits XI and XII hereto respectively.
2.17.    Schedule C of the Receivables Purchase Agreement is hereby amended and
restated in its entirety to read as follows:
 
SCHEDULE C
SPECIAL CONCENTRATION LIMITS
 
Obligor
Special Concentration Limit
Omnicom Group
10.0% of the Eligible Receivables Balance
WPP Group PLC
10.0% of the Eligible Receivables Balance
Kraft Foods Company
10.0% of the Eligible Receivables Balance
Publicis Group
10.0% of the Eligible Receivables Balance
All other Obligors
4.0% of the Eligible Receivables Balance

 
2.18.    Section 2.1(i) of the Receivables Sale Agreement is hereby amended and
restated in its entirety as follows:
“(i)    Good Title.  Immediately prior to each Purchase from such Originator
hereunder, such Originator (i) is the legal and beneficial owner of the
Receivables which are to be the subject of such Purchase and (ii) is the legal
and beneficial owner of the Related Security with respect thereto or possesses a
valid and perfected security interest therein, in each case, free and clear of
any Adverse Claim, except as created by the Transaction Documents and other than
Permitted Liens.”
2.19.    Section 2.1(j) of the Receivables Sale Agreement is hereby amended and
restated in its entirety as follows:
“(j)    Perfection.  This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to transfer to Buyer (and Buyer
shall acquire from such Originator) (i) legal and equitable title to, with the
right to sell and encumber each Receivable originated by such Originator,
whether now existing or hereafter arising, together with the Collections with
respect thereto, and (ii) all of such Originator's right, title and interest in
the Related Security associated with each such Receivable, in each case, free
and clear of any Adverse Claim, except as created by the Transaction Documents
and other than Permitted Liens.  There have been duly filed (or delivered to the
Agent (as Buyer's assignee) in form suitable for filing) all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect Buyer's
ownership interest in the Receivables originated by such Originator, the Related
Security and the Collections.”
2.20.    Section 4.1(g) of the Receivables Sale Agreement is hereby amended and
restated in its entirety as follows:
“(g)    Ownership. Such Originator will take all necessary action to establish
and maintain, irrevocably in Buyer, (i) legal and equitable title to the
Receivables originated by such Originator and the associated Collections and
(ii) all of such Originator's right, title and interest in the Related Security
associated with such Receivables, in each case, free and clear of any Adverse
Claims other than Adverse Claims in favor of Buyer (and its assigns) and other
than Permitted Liens (including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect Buyer's interest
in such Receivables, Related Security and Collections and such other action to
perfect, protect or more fully evidence the interest of Buyer as Buyer (or its
assigns) may reasonably request).”
2.21.    Section 4.2(d) of the Receivables Sale Agreement is hereby amended and
restated in its entirety as follows:
“(d)    Sales, Liens.  Except pursuant to the Transaction Documents, such
Originator will not sell, assign (by operation of law or otherwise) or otherwise
dispose of, or grant any option with respect to, or create or suffer to exist
any Adverse Claim upon (including, without limitation, the filing of any
financing statement) or with respect to, any Receivable originated by it or the
associated Related Security or Collections, or upon or with respect to any
Contract under which any Receivables arises, or any Lock-Box or Collection
Account, or assign any right to receive income with respect thereto (other than,
in each case, the creation of the interests therein in favor of Buyer provided
for herein and other than Permitted Liens), and such Originator will defend the
right, title and interest of Buyer in, to and under any of the foregoing
property, against all claims of third parties claiming through or under such
Originator.  Such Originator shall not create or suffer to exist any mortgage,
pledge, security interest, encumbrance, lien, charge or other similar
arrangement on any of its inventory other than Permitted Liens.”
3.    Limited Waiver. The Seller Parties each hereby request that the Agent and
the Purchasers waive, and by signing below each of the Agent and the Purchasers
does hereby waive any breach of a representation, warranty or covenant of a
Seller Party and any Amortization Event or Potential Amortization Event
resulting therefrom, in each case occurring prior to the date hereof and arising
solely as a result of the existence of any Adverse Claim described on Exhibits
XI and XII hereto. This waiver shall apply solely in the circumstances described
above and for the period set forth above and shall not be construed to be a
waiver as to non-compliance of any of the other provisions of the Receivables
Purchase Agreement or the Receivables Sale Agreement or for any other time
period.
4.    Representations and Warranties. In order to induce the Agent and the
Purchasers to enter into this Amendment, each of the Seller Parties hereby
represents and warrants to the Agent and the Purchasers that after giving effect
to the amendments contained in Section 2 above and the limited waiver contained
in Section 3 above, (a) no Amortization Event or Potential Amortization Event
exists and is continuing as of the Effective Date (as defined in Section 5
below), (b) each of such Seller Party's representations and warranties contained
in Section 5.1 of the Receivables Purchase Agreement is true and correct as of
the Effective Date, (c) each of Meredith's representations and warranties
contained in Section 2.1 of the Receivables Sale Agreement is true and correct
as of the Effective Date, and (d) the aggregate of the amounts payable related
to the liens identified in the UCC financing statement attached hereto as
Exhibit XI and the Notice of Federal Tax Lien attached hereto as Exhibit XII do
not exceed $2,000,000.
5.    Effective Date. This Amendment shall become effective as of the date first
above written (the “Effective Date”) when (a) the Agent has received
counterparts of this Amendment, duly executed by the Seller Parties, the Agent
and the Purchasers, (b) the Agent has received counterparts of a third amendment
and restatement of the Fee Letter, duly executed by the parties thereto, and (c)
the Agent has received payment in immediately available funds of the renewal fee
specified in such Fee Letter.
6.    Ratification. The Receivables Purchase Agreement and the Receivables Sale
Agreement, as modified hereby, are hereby ratified, approved and confirmed in
all respects.
7.    Reference to Agreement. From and after the Effective Date hereof, each
reference in the Receivables Purchase Agreement or the Receivables Sale
Agreement to “this Agreement”, “hereof”, or “hereunder” or words of like import,
and all references to the Receivables Purchase Agreement or the Receivables Sale
Agreement in any and all agreements, instruments, documents, notes, certificates
and other writings of every kind and nature shall be deemed to mean the
Receivables Purchase Agreement or the Receivables Sale Agreement as modified by
this Amendment.
8.    Costs and Expenses. The Seller agrees to pay all costs, fees, and
out-of-pocket expenses (including reasonable attorneys' fees and disbursements)
incurred by the Agent in connection with the preparation, execution and
enforcement of this Amendment.
9.    CHOICE OF LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.
10.    Execution in Counterparts. This Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Facsimile or other
electronic signatures shall be as effective as originals.
 
<signature pages follow>
IN WITNESS WHEREOF, the Seller Parties, the Purchasers and the Agent have
executed this Amendment as of the date first above written.
 
MEREDITH FUNDING CORPORATION
 
By:     /s/ Kevin M. Wagner     
Name:     Kevin M. Wagner
Title:     President
 
 
 
MEREDITH Corporation
 
By:    /s/ Steven M. Cappaert     
Name:     Steven M. Cappaert
Title:     Corporate Controller
 
 
 
 
 
 
 
 
 
 
 
 
FALCON ASSET SECURITIZATION COMPANY LLC
By: JPMorgan Chase Bank, N.A., its attorney in fact
 
By:    /s/ Joel C. Gedroic     
Name:    Joel C. Gedroic
Title:    Executive Director
 
 
 
JPMORGAN CHASE BANK, N.A., successor by merger to BANK ONE, NA, as a Financial
Institution and as Agent
 
By:    /s/ Joel C. Gedroic     
Name:    Joel C. Gedroic
Title:     Executive Director
 
 
 
 